Citation Nr: 1135342	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-32 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable evaluation for sinusitis also claimed as allergic rhinitis.  

2.  Entitlement to an initial compensable evaluation for irritable bowel syndrome (IBS).  


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2000 to August 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the matter was subsequently transferred to the RO in Baltimore, Maryland.  

The Veteran's October 2007 statement is construed as a claim of entitlement to service connection for a skin disability.  As this has not yet been adjudicated by the RO, it is referred back for appropriate action.


FINDINGS OF FACT

1.  Throughout the initial rating period on appeal, the Veteran's sinusitis, also claimed as allergic rhinitis, has been detected by x-ray but has not resulted in other manifestations. 

2.  Throughout the initial rating period on appeal, the Veteran's IBS is shown to be productive of a disability picture that more nearly approximates moderate symptoms involving frequent episodes of bowel disturbance with abdominal distress.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable evaluation for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, including Diagnostic Code 6511(2011).

2.  The criteria for the assignment of an initial 10 percent evaluation, but not more, for IBS have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, including Diagnostic Code 7319 (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The present matter arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that a claim is substantiated once service connection is granted, and, accordingly, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed in this appeal under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records.  Moreover, her statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the record for references to any treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Also, the Veteran was afforded a VA examination in May 2007 to evaluate the severity of her service-connected symptoms.  The Board finds that the VA examination is adequate because it was based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and because it describes the sinusitis and IBS disability picture in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   

Furthermore, the Veteran was scheduled to undergo a second VA examination in April 2011.  She was provided notice of the VA examination at her last know mailing address, but she failed to report the examination and did not provide good cause for her failure to appear.  The Board finds that (1) the examination was necessary to address the appeal, and (2) the Veteran failed to show good cause for missing the scheduled examination.  See Turk v. Peake, 21 Vet. App. 565, 569 (2008).   Under such circumstances, the claims shall be rated based on the evidence of record.  38 C.F.R. § 3.655; Kyhn v. Shinseki, 24 Vet. App. 228 (2011) (per curiam); Hyson v. Brown, 5 Vet. App. 262, 264 (1993) (In the normal course of events, it is the burden of the veteran to keep VA apprised of his whereabouts.).  

The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  

Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required. See id. at 126-27.  

Moreover, the Court has held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of present claims for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in August 2007.  The Board's adjudication of this claims accordingly satisfies the requirements of Hart.  

A.  Sinusitis

The Veteran's sinusitis has been evaluated as noncompensable throughout the period of appellate review. 

Sinusitis is evaluated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6511.  Under Diagnostic Code 6511, a noncompensable evaluation (zero percent) is assigned for sinusitis detected by X-ray only.  

A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A maximum 50 percent rating is assigned for sinusitis following radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus and purulent discharge or crusting after repeated surgeries. 

An incapacitating episode of sinusitis is defined as one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6511, at Note.  

Also potentially applicable here are the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6522, concerning allergic or vasomotor rhinitis.  Under Diagnostic Code 6522, a 10 rating is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  The highest rating under Diagnostic Code 6522, 30 percent, is assigned for allergic or vasomotor rhinitis with polyps.

In the present case, in comparing the Veteran's symptoms during the period of appellate review to the rating criteria, the Board finds that the service-connected disability picture does not warrant assignment of a compensable rating.  The medical evidence of record, including the examination reports and assessments, documents symptoms characteristic of a noncompensable level of impairment.  

In particular, the Veteran underwent a VA examination in May 2007, during which she reported no indication of rhinitis or sinusitis.  

In support of her claim, she submitted a testimonial statement in August 2007, in which she wrote that she had sinusitis involving painful headaches, stuffiness, pressure in her face, and an inability to breathe.  She indicated that these symptoms were worse in environments with dry heat or unsanitary water.  

Finally, she wrote in her October 2008 substantive appeal (VA Form 9) that she had at least four to five "episodes" of sinusitis per year.  She also endorsed sinus pressure.  

This evidence indicates a symptomatology picture consistent with no more than sinusitis detected by x-ray only.  Although she wrote in October 2008 that she had four to five "episodes" per year with headaches, there is no indication that such non-incapacitating episodes are associated with pain and purulent discharge or crusting.  Furthermore, there is no indication of antibiotic treatment.  Finally, the evidence does not demonstrate allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  See 38 C.F.R. § 4.97, Diagnostic Codes 6511 and 6522.

For these reasons, the Board finds that a compensable evaluation is not warranted for the Veteran's sinusitis also claimed as allergic rhinitis.  "Staged ratings" are not warranted because the schedular criteria for a compensable rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

B.  IBS

The Veteran's IBS has been evaluated as noncompensable throughout the period of appellate review. 

The IBS disability is an unlisted condition in the rating schedule.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be 'built-up' as follows: The first 2 digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be '99' for all unlisted conditions.  38 C.F.R. § 4.27.

IBS is rated by analogy to irritable colon syndrome pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319.

Under Diagnostic Code 7319, concerning irritable colon syndrome (spastic colitis, mucous colitis, etc.), a 0 percent rating is assigned for mild symptoms (disturbance of bowel function with occasional episodes of abdominal distress).   A 10 percent rating is assigned for moderate symptoms (frequent episodes of bowel disturbance with abdominal distress).  The highest rating, 30 percent, is awarded for severe symptoms (diarrhea, or alternating diarrhea and constipation, with more-or-less constant abdominal distress).  

In reviewing the evidence of record in the present case, the Board finds that the IBS disability picture more nearly resembles the criteria for a 10 percent rating.  

In particular, the record shows that the Veteran underwent a VA examination in May 2007, during which she complained of recurring constipation and diarrhea.  She noted that she was on medication.  The VA examiner's assessment was IBS on medical treatment.  

Also pertinent, the Veteran wrote in an October 2007 testimonial statement that her symptoms involved a daily bloated feeling and a need to use the bathroom up to two hours at a time.  She also identified having had two major flare-ups during the past 6 months.  She explained that her symptoms were not controlled by changes in her eating habits alone.  She had previously been on prescription medication, but it had been discontinued; she was, at that time, using over-the-counter medication and an herbal remedy.  [Later in the same statement, she wrote, inconsistently: "I have to be on a prescription to control" her symptoms.)  

Also in support of the claim an October 2008 testimonial statement from her (post-service) employer, who wrote that the Veteran had either taken days off from work or had to leave work early due to her IBS.  Further, according to the employer, the Veteran's symptoms were frequently so severe or her flare-ups were so close together that she could not perform her duties at 100 percent.  

Finally, in her October 2008 substantive appeal, the Veteran wrote that she had flare-ups that were severe and alternated between diarrhea and constipation.  

This evidence, in summary, demonstrates moderate symptoms involving frequent episodes of bowel disturbance with abdominal distress.  Thus, an initial 10 percent rating is assignable.  

A rating higher than 10 percent, however, is not warranted as the evidence is inconsistent with severe symptoms involving diarrhea, or alternating diarrhea and constipation, with more-or-less constant abdominal distress.  In her October 2008 substantive appeal, the Veteran endorsed having severe symptoms involving alternating diarrhea and constipation.  She did not indicate more-or-less constant abdominal distress, however, and the objective evidence, including the May 2007 VA examination results and the employer's testimonial statement, indicate no more than frequent symptoms.  Thus, a rating higher than 10 percent is not warranted.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.

In conclusion, the Board finds that an initial 10 percent rating, but not higher, is warranted for the Veteran's IBS.  "Staged ratings" are not warranted because the schedular criteria for a 10 percent rating, but not higher, were met throughout the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

In reaching the conclusions above, the Board reiterates that the Veteran was scheduled for further VA examinations in April 2011 to reevaluate the severity of her service-connected symptomatology.  She failed to appear at the examinations.  Thus, the Board's conclusions above are based on the evidence of record.  See 38 C.F.R. § 3.655.  

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

C.  Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations for the Veteran's sinusitis and IBS are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of these service-connected disabilities.  Yet, the pertinent evidence of record reflects that those manifestations are not present in this case, as discussed above.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  

As the rating schedule is adequate to evaluate the disabilities, her symptoms do not present an exceptional or unusual disability picture, and the Board need not consider the sequential determinations regarding whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thus, referral for extraschedular consideration is not in order.




ORDER

An initial compensable evaluation for the service-connected sinusitis is denied.

An initial 10 percent rating for irritable bowel syndrome is granted, subject to the regulations governing the payment of VA monetary benefits.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


